 In the Matter ofUNITED STATESGYPSUMCOMPANY,EMPLOYERandINTERNATIONALCHEMICALWORKERSUNION, AFL, AND ITS LOCALUNION 391,1PETITIONERSCase No. 7-RC-457SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSeptember 28, 1949On June 17, 1949, the National Labor Relations Board issued aDecision and Order in this proceeding.2The Board therein found,.among other things, that a local, union, Local 391, which was affiliatedwith the Petitioner, International Chemical Workers Union, AFL,herein called the International, existed among the employees of theEmployer.Because it appeared that Local 391, which had not com-plied with the filing requirements of Section 9 (f) and (h) of theAct, was a joint party in interest in this proceeding, the Board dis-missed the petition filed by the International.Thereafter on August 15, 1949, the International filed a Motionfor Reconsideration, in support of which it alleged that since theissuance of the afore-mentioned Decision and Order, Local 391 had.complied with the filing requirements of the Act. It also requestedthat the International be allowed to amend its petition to includeLocal 391 as a copetitioner.On August 29, 1949, the Employer fileda statement in opposition to the International's motion.Local 391 is now in compliance with the filing requirements ofSection 9 (f) and (h) of the Act. It does not appear, nor has itbeen alleged, that, since the issuance of the afore-mentioned Decisionand Order, either a contractual interest adverse to the Petitioner'sclaim has arisen, or an opposing claim has been made on the Employer.Although there is merit in the Employer's contentions concerning thePetitioner's delay in effecting compliance, the absence of interveningrights makes the requirement that a new petition be filed of littlevalue in the correction of existing inequities.Because the alterna-'The nameof Local 391appears as a copetitioner as requestedby theInternational.z 84 N.L. R. B., No. 40.86 N. L. R. I3., No. 35.200 UNITED STATES GYPSUM COMPANY201tive to processing the petition herein would involve the cost and in-convenience of another hearing, we believe that administrativepracticalitiesmust prevail.Accordingly, in order to facilitate theprocess of collective bargaining and thereby effectuate the purposes ofthe-Act, we hereby rescind our Decision and Order dated June 17,1949, reopen this proceeding, and grant the request of the Interna-tional that the petition be amended to include Local 391 as acopetitioner.Upon the entire record in this case, the Board finds : 31.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the employeesof the Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The appropriate unit :The Petitioners seek to represent a unit of all production and main-tenance employees at the Employer's River Rouge plant, includingkiln men, the chief electrician, machine men, and the inspector andhead take-off man, but excluding office and clerical employees, thequality supervisor, testers, and all supervisors.The Employer agreesgenerally with the appropriateness of the aforesaid unit, except thatitwould exclude, as supervisors, the chief electrician, the machinemen, and the inspector and head take-off man.The chief electrician:This employee is responsible for electricalinstallation, maintenance, and repair work throughout the plant.Hehas two assistants whose work he supervises.He can effectively rec-ommend the promotion or discharge of his subordinates.We findthat the chief electrician is a supervisor and we shall exclude him fromthe unit.The machine men, and the inspector and head take-off man:These employees are in charge of the operations at the beginningand the end of the gypsum board manufacturing machine.Althoughthey perform some production duties, they also responsibly directthe work of from three to eight employees.They have authority toassign, discipline, and to effectively recommend the transfer, promo-tion, and discharge of their subordinates.We find that they are super-visors.We shall therefore exclude them from the unit.48Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog, and Members Reynolds and Gray].4Matter of U. S. GypsumCo., 85 N. L. R. B., No.4;Matter of United States GypsumCompany,Case No. 7-RC-424, issued April 7, 1949, (unpublished), and Case No. 21-RC-663,issued March 30, 1949(unpublished). 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find the following unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's RiverRouge, Michigan, plant, including kiln men, but excluding office andclerical employees, the chief electrician, the machine men, the inspec-tor and head take-off man, the works manager, the board plant super-intendent, board plant shift foremen, the board plant general foreman,i he warehouse and loading foreman, the mill superintendent, mill shiftforeman, the plant engineer, the mechanic foreman, the packagingsuperintendent, the packaging department foreman, quality super-visors, testers, guards, professional employees, and all other super-visors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate- in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson'strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Chemical Workers Union, AFL, and its LocalUnion. 391.